Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the gear pump or motor as claimed including specifically a meshing area is provided on the side plate, between the low pressure side and the high pressure side, and corresponding to a position where the pair of gears mesh together, wherein the meshing area is larger on the slide surface than on the non-slide surface is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the gear pump or motor as claimed including specifically the side plate has at least one protrusion that is in contact with the gear housing compartment and provided on the side of the side plate, wherein the at least one protrusion is disposed on the high pressure side, and the side plate is configured to contact the gear housing compartment only by the at least one protrusion on the side plate, wherein each of the at least one protrusion is shorter than one pitch of the gears is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENTS
Drawings
The drawings were received on February 7, 2021.  These drawings are acceptable and have resolved the drawing objections which are hereby withdrawn.
Specification
The amendment to the specification received on February 7, 2021 is acceptable.  The specification objections are hereby withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MARY DAVIS/
Primary Examiner
Art Unit 3746